Citation Nr: 1122655	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  09-15 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2011, the Veteran testified at a personal hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board determines that a remand is required for further development of the claim.  Specifically, the Veteran's testimony at his January 2011 hearing indicated that another VA examination was warranted to assess the current nature and severity of his service-connected PTSD.

In this regard, the Board observes that the Veteran attested to symptoms that were getting worse and not reflected by the last VA examination in June 2008.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that another VA examination should be scheduled for this claim.

Additionally, the record reflects that the Veteran receives regular treatment at the Amarillo VA medical center (VAMC), and he testified to treatment at the Amarillo Vet Center since 2008.  The most recent VA treatment record in the claims file is dated in February 2010.  Additionally, there do not appear to be any records from the Amarillo Vet Center in the claims file.  Consequently, the Board finds that there are outstanding VA treatment records from the Amarillo VAMC that should be obtained prior to further adjudication of the claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Request treatment records dated from February 2010 onward from the Amarillo VAMC.  All requests and responses, positive and negative, should be associated with the claims file.

2. Request all relevant treatment records for the Veteran from the Amarillo Vet Center, asking the Veteran to authorize release of those records if necessary.  All requests and responses, positive and negative, should be associated with the claims file. 

3. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected PTSD.  The examiner should also report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.

The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD, including whether the Veteran is unable to obtain and retain substantially gainful employment due to his PTSD.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated, to include all evidence received since the April 2009 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


